Citation Nr: 1709060	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-45 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a skin disability, currently diagnosed as herpes simplex, to include as due to herbicide exposure, or in the alternative, as secondary to service-connected posttraumatic stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. G. LeMoine


INTRODUCTION

The Veteran served on active duty from February 1971 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Although the appeal was initially certified to the Board from the RO in Waco, Texas, jurisdiction again rests with the RO in San Diego, California.

This case was previously remanded by the Board in July 2011 and May 2015.  The case has been returned to the Board for review.

In October 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
The Veteran initially submitted a claim for entitlement to service connection for "skin condition R cheek."  See VA Form 21-526, Veteran's Application for Compensation and/or Pension filed February 2007.  In determining the scope of the claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As discussed more fully below, the record shows that the Veteran has a current skin disability that is manifested by lesions that has been diagnosed as herpes simplex.  A claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any ... disability that may be reasonably encompassed."  Id.  In essence, a veteran does not file a claim to receive benefits for a particular diagnosis, but instead makes a general claim for compensation for the difficulties posed by the condition.  See Id.  Accordingly, the Board has framed the issue on appeal as entitlement to service connection for a skin disability.  Further, while the RO separately adjudicated the issue of entitlement to service connection for herpes in a November 2014 rating decision, the issue of service connection for a skin disability was already appealed to the Board.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's skin disability, diagnosed as herpes simplex, had its onset in active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disability, diagnosed as herpes simplex, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159 (2016).  In this decision, the Board grants entitlement to service connection for a skin disability.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection - Skin Disability

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence in the claims file.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

In this case, the Veteran claims that he has skin disability which had its onset in active service.  He reported that he has experienced a recurrent lesion on his right cheek since active service.  During the October 2014 hearing, the Veteran testified that he first noticed manifestations of a skin condition when he was in service and reported that he sought treatment from a medical doctor aboard the USS Goppers.  See hearing transcript, page 21.  

The record reflects evidence of a current skin disability.  The VA examination reports show diagnoses of herpes simplex.  Private medical treatment records show treatment for herpes simplex.  Element (1), a current disability, is demonstrated.  See Shedden, 381 F. 3d at 1167.

With respect to element (2), evidence of an in-service disease or injury, the service medical treatment records do not show any documentation of a skin disability or symptoms related to the Veteran's skin.  However, the Veteran reported that he experienced lesions to his face during active service and sought treatment aboard the USS Goppers, while stationed on the USS Buchanan or USS Leonard F. Mason around 1976.  Review of the Veteran's military personnel records shows that the Veteran was stationed aboard the USS Buchanan in 1976.  Given the foregoing, the Board finds that the Veteran's report of in-service disease regarding his skin is competent as it may be discerned by his senses, and is credible as it is consistent with the facts and circumstances of his service.  Additionally, the Board observes that the Veteran sought treatment in 1990 and complained of a skin disability going back to his active service.  The Board finds that the Veteran is competent and credible to report witnessing skin manifestations during and upon leaving active service.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent to observe skin conditions such as boils, blotches, and rashes).  As such, the Board will resolve any doubt in the Veteran's favor.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  Accordingly, the Board finds that the element of an in-service disease has been met.

With respect to element (3), a relationship between the Veteran's in-service disease and his current skin disability, the record contains conflicting evidence as to etiology.

The Veteran was provided a VA medical examination in January 2015.  The examiner reviewed the claims file and determined the Veteran was diagnosed with herpes simplex on the face.  The examiner only provided an opinion as to whether the Veteran's skin disability was secondary to his service-connected PTSD.  The examiner did not provide an opinion as to whether the Veteran's skin disability was directly caused by his military service.  The examiner opined that the skin disability "clearly and unmistakably existed prior to service [and] was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The January 2015 VA examiner did not provide any reasoning for the conclusion that the Veteran's herpes simplex predated his active service.  On the contrary, when noting the Veteran's medical history, the examiner stated the date of onset of the symptoms is May 1974.  Three years after the Veteran joined the Navy.  In evaluating evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board observes that the Veteran's skin disability was not noted upon his induction into active service in March 1971.  He is therefore presumed to have been in sound condition as to a skin condition when examined, accepted and enrolled for service.  See 38 U.S.C.A. §1111.  The burden therefore falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability both pre-existed the Veteran's active service and was not aggravated by the active service.  However, there is no evidence in the record that the Veteran had a pre-existing skin condition.    Accordingly, the presumption of soundness attaches, and the Board will consider the Veteran's claim as one of service connection for a disability that did not pre-exist his active service.  
  
The Veteran was provided a second VA examination in December 2015.  The claims file was reviewed.  Even though the Veteran did not have any active lesions on the day of the examination the examiner noted that the Veteran was diagnosed with herpes simplex in March 1992 and that this diagnosis was echoed by four other private physicians.  The examiner opined that the recurrent herpes simplex was "at least as likely as not" incurred in or caused by the Veteran's military service.  The VA examiner explained that although most people get infected with herpes simplex in childhood or adolescence, the close contact environment the Veteran was exposed to during active duty would have carried a high probability of leading to herpes simplex transmission.  Therefore, the VA examiner stated that the Veteran's herpes simplex was related to the Veteran's active service.    

The Board has considered the opinions of record.  In determining the probative value to be assigned to a medical opinion, the Board considers three factors.  First, the Board assesses whether the medical expert was fully informed of the pertinent factual premises of the case, including the Veteran's medical history.  Next, the Board determines whether the medical expert provided a fully articulated opinion.  Finally, the Board considers whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008). 

The Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current herpes simplex had its onset during active service.  In making this finding, the Board affords little probative weight to the January 2015 VA negative opinion.  It is not clear why the VA examiner determined the Veteran's herpes simplex pre-existed service, especially as a skin disability was not indicated in the March 1971 Report of Medical Examination, conducted shortly after enlistment to service nor in the December 1970 Report on Medical History, dated prior to enlistment.  Thus, as stated above, the Board finds that the presumption of soundness applies with respect to any skin disability as no defect, infirmity or disorder was noted at entrance into service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  Additionally, the January 2015 VA examiner contains internal inconstancies and failed to provide analysis or an opinion as to whether the Veteran's diagnosed herpes simplex is directly related to his active service.    

The Board affords more probative weight to the December 2015 positive VA nexus opinion.  The opinion reflects appropriate consideration of the Veteran's reported medical history, which was consistent with the evidence of record.  Further, the Veteran is considered competent and credible to report witnessing skin manifestations since his service.  See McCartt, 12 Vet. App. at 167-68.  The provisions of 38 C.F.R. § 3.303 (d) direct that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  As the evidence is in relative balance as to whether the Veteran's current skin disability had its onset in service, the benefit-of-the-doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Service connection for a skin disability, diagnosed as herpes simplex, is granted.
      




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a skin disability, diagnosed as herpes simplex, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


